—In an action to enforce a judgment, the defendant appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 26, 2002, which deemed the defendant’s motion, denominated, inter alia, as one to vacate a judgment of the same court, entered June 24, 1998, as a motion for leave to reargue an earlier motion, among other *644things, to vacate the judgment, which was denied by an order of the same court, dated January 5, 1999, and denied reargument.
Ordered that the appeal is dismissed, with costs.
The Supreme Court properly deemed the defendant’s motion to be one for leave to reargue, and no appeal lies from an order denying reargument (see Munz v LaGuardia Hosp., 109 AD2d 731 [1985]). Feuerstein, J.P., Goldstein, H. Miller and Rivera, JJ., concur.